As filed with the Securities and Exchange Commission on December 21, 2007 Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INHIBITON THERAPEUTICS, INC. (Exact name of Registrant specified in its charter) Nevada 88-0448626 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of Principal Executive Offices) Zip Code Inhibiton Therapeutics, Inc. 2005 Stock Incentive Plan (Full title of the plans) Henry Fong President and Chief Executive Officer Inhibiton Therapeutics, Inc. 7315 East Peakview Avenue Englewood, Colorado 80111 (Name and address of agent for service) (303) 796-8940 (Telephone number, including area code, of agent for service) Copies to: William M. Mower, Esq. Maslon Edelman Borman & Brand, LLP 3300 Wells Fargo Center, 90 South 7th Street Minneapolis, Minnesota55402 Telephone (612) 672-8200 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.01 par value 1,950,000 $0.35 (2) $682,500 $20.95 (1) This Registration Statement is being filed to register 1,950,000 shares of common stock underlying the Inhibiton Therapeutics, Inc. 2005 Stock Plan. This Registration Statement shall cover any additional shares of common stock which become issuable under the Plans by reason of any stock dividend, stock split, recapitalization or any other similar transaction without receipt of consideration which results in an increase in the number of shares of the Registrant’s common stock. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(h) and Rule 457(c) under the Securities Act of 1933, as amended (the “Act”).The offering price per share and aggregate offering price are based upon the average of the high and low prices of Inhibiton Therapeutics, Inc.’s common stock as quoted on the Over the Counter Bulletin Board of $0.35, on December 19, 2007. PART I As permitted by the rules of the Securities and Exchange Commission, this registration statement omits the information specified in Part I of Form S-8.The documents containing the information specified in Part I of this registration statement will be sent or given to eligible employees as specified in Rule 428(b) promulgated under the Securities Act of 1933, as amended (the “Securities Act”).Such documents are not being filed with the Commission either as part of this registration statement or as prospectuses or prospectus supplements pursuant to Rule 424 promulgated under the Securities Act. I-1 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
